Title: General Orders, 6 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near Dobbs Ferry Friday July 6th 1781
                     Parole Lewis the sixteenth
                     Countersigns Luzerne
                  Rochambeau
                  For the Day Tomorrow
                  Major General ParsonsColonel GreatonMajor AshleyInspector—2d Massachusetts brigadeThe Commander in Chief with pleasure embraces the earliest public opportunity of expressing his thanks to his Excellency the Count de Rochambeau for the unremitting Zeal with which he has prosecuted his March in order to form the long wished for junction between the French and American Forces—An Event which must afford the highest degree of pleasure to every friend of his Country and from which the Happiest Consequences are to be expected—The General entreats his Excellency the Count to Convey to the Officers and Soldiers under his immediate command the grateful sense he entertains of the Chearfulness with which they have performed so long and Laborious a march at this extreme hot Season.  The Regiment of Saintonge is entitled to peculiar acknowledgements for the Spirit with which they continued and Supported their March without one days Respite.
                  Dobb’s ferry Guard to be relieved.
                  Lieutenant Colonel William S. Smith is Appointed Aid De Camp to the Commander in Chief and is to be respected accordingly.
               